Citation Nr: 1019004	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-09 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to a compensable evaluation for pes planus 
with plantar warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1944 to 
January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a personal hearing at the RO in September 2009.  
He testified at a Board videoconference hearing in April 
2010.  

At the time of the April 2010 videoconference hearing, the 
Veteran withdrew his claim of entitlement to service 
connection for obstructive sleep apnea.  

The Board notes that the Veteran's representative has 
submitted argument pertaining to a claim of entitlement to 
service connection for plantar warts of the feet.  A review 
of the claims file reveals, however, that service connection 
was granted for bilateral flat foot (pes planus) with plantar 
warts in June 1947.  Service connection has already been 
granted for the plantar warts.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  




REMAND

The Veteran has claimed entitlement to service connection for 
basal cell carcinoma.  He has alleged that the disorder was 
caused by excessive sun exposure while serving on active duty 
in the Navy in the Pacific theater.  He testified that he had 
had sunburns while on active duty but was denied access to 
the sick bay by supervisors.  There is also evidence of sun 
exposure after discharge.  A September 2005 letter from a 
private physician indicates the Veteran reported he had a lot 
of sun exposure while serving in World War II and for many 
years while living out west.  Another record dated in 
September 2005 indicates that the Veteran was employed as a 
chaplain with a cruise line and he spent much of his time on 
boats.  There is competent evidence of the current existence 
of basal cell carcinoma and residuals documented in the 
clinical records associated with the claims file.  
Furthermore, a VA skin examination was conducted in August 
2009 which resulted in a pertinent diagnosis of severe 
chronic sun damage with scarring from skin cancer surgeries 
in the past.  Significantly, no opinion was provided as to 
the etiology of the skin cancer.  The Board notes the Veteran 
is competent to report on exposure to the sun while on active 
duty.  A January 2007 letter from a private physician links 
sun exposure in the Pacific to the Veteran's development of 
skin cancers but no rationale was provided for the opinion.  
However, a May 2002 private clinical record includes the 
annotation that it appeared that the skin cancers were a 
genetic problem more than anything.  Thus there is associated 
with the claims file competent evidence of a current 
disability, evidence establishing that an in-service event 
occurred, and conflicting evidence as to whether the in-
service sun exposure caused the currently existing skin 
problems.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Based on the above, the Board finds that the Veteran should 
be afforded a VA examination to determine the nature and 
etiology of any skin disorder to include basal cell carcinoma 
found on examination.  The examiner should elicit a history 
of the Veteran of his exposure to excessive sunlight 
including pre-service, active duty service and post-service 
exposure.  

With regard to the skin claim, the Board notes the Veteran 
testified that he had received treatment for skin problems 
from Mercy Hospital and from a medical facility at the 
University of Iowa but these records have not been obtained.  
As the issue on appeal is being remanded for a VA 
examination, the Board finds attempts should be made to 
obtain these outstanding records.  

The Veteran has claimed entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The Veteran has reported 
several stressors pertaining to his wartime service.  In 
September 2006, the Veteran reported that he was on the USS 
Alabama "at Guam" when the ship was attacked by Japanese 
planes.  He reported his ship received the Presidential 
Commendation for this action.  He reported that, during a 
typhoon in 1944, two destroyers rolled over and sank right in 
front of the Veteran's ship.  He testified before the 
undersigned in April 2010 that he was in a gun mount which 
was struck with shells from another gun mount from the same 
ship, killing five men.  He reported that his ship was 
attacked by Japanese planes during the landing in Guam.  He 
reported his ship was in a typhoon in 1944 when the ship 
experienced extreme rolling due to the storm.  The typhoon 
reportedly occurred while going to the battle of the 
Philippine Islands.  He listened to radio traffic during the 
storm which indicated that the USS Pittsburgh lost its bow.  
The RO denied the claim finding that the Veteran did not 
provide specific enough evidence for VA to attempt to verify 
the stressors.  The Board disagrees.  An internet search 
reveals the following:  the USS Alabama had a problem where 
one gun mount fired into another mount on the same ship on 
February 21, 1944; the recapture of Guam from the Japanese 
occurred in June 1944; and in December 1944, the ship was 
caught in a typhoon which also caused the loss of three 
destroyers.  The Board finds that there is evidence that the 
reported stressors occurred.  Significantly, the Veteran's 
service personnel records have not been associated with the 
claims file.  The Board is unable to verify that the Veteran 
was aboard the ship and serving in the capacity he reported 
for any of the claimed stressors.  The Board finds that the 
Veteran's service personnel records should be obtained to try 
and document the Veteran's participation in the claimed 
stressors including whether he served in 5 inch gun mount 
number 5 at the time when it was shot by 5 inch gun mount 
number 9.  Furthermore, if any of the Veteran's claimed 
stressors are verified or if the Veteran's participation in 
combat is verified, he should be provided with a VA 
examination to determine if, in fact, he has PTSD which was 
etiologically linked to a verified in-service stressor.  

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss.  He reported that he has had hearing 
loss since active duty and first noticed problems with his 
hearing while on active duty.  He has alleged exposure to 
acoustic trauma while on active duty including while serving 
as a member of a 5 inch gun crew and being a member of gun 
mount number 5 when it was struck with shells from gun mount 
number 9 resulting in an explosion.  He has also testified 
that he was exposed to high frequency noise as a result of 
his duties as a radioman.  The RO denied the claim finding 
that there was no evidence of exposure to acoustic trauma.  
The Board finds that additional development is required 
before adjudication of the claim of entitlement to service 
connection for hearing loss.  As set out above, the Board is 
directing that attempts be made to obtain the Veteran's 
service personnel records.  The Board notes there is a chance 
that these records could document that the Veteran was 
assigned to a 5 inch gun mount for a period of time and might 
even verify that he was assigned to the number 5 gun mount 
when there was an explosion.  This evidence, therefore, might 
document the Veteran's exposure to acoustic trauma while on 
active duty.  Furthermore, it is not apparent to the Board if 
the Veteran's allegation of being exposed to high frequency 
noise via headphones is a possible etiology for hearing loss.  
The Board notes this is a medical question requiring 
competent medical evidence.  The Veteran's discharge document 
shows that he held a rating of RM3 and RM2 which presumably 
stands for radioman third class and radioman second class and 
it is reasonable to assume that the Veteran performed duties 
as a radioman which required the use of headphones for 
several hours at a time.  

The Board notes the Veteran is competent to report on the 
presence of hearing loss and when it began.  He is not 
competent, however, to provide an opinion as to the etiology 
of the hearing loss nor is he competent to report on the 
extent of the hearing loss in terms of Hertz.  

As there is evidence of current hearing problems as set out 
by the Veteran's testimony, evidence that the hearing 
problems began during active duty again based on the 
Veteran's testimony and evidence that the Veteran may have 
been exposed to acoustic trauma as a result of exposure to 
high frequency sounds while wearing earphones as a radioman, 
the Board finds that the Veteran should be afforded a VA 
examination to determine the nature, extent and etiology of 
any hearing loss found on examination.  If there is evidence 
that the Veteran was exposed to acoustic trauma (to include 
any evidence based on information contained in the service 
personnel records which are to be obtained ) then an opinion 
should be obtained as to whether the documented acoustic 
trauma is the genesis of any current hearing loss.  

The Veteran testified before the undersigned in April 2010 
that his hearing had been tested by Dr. Chris Hollingshead 
and the results sent to VA.  He indicated that the 
examination had been recent.  A review of the claims file 
demonstrates that no records pertaining to an audiological 
evaluation have been associated with the claims file.  The 
Board finds that attempts must be made to obtain this 
evidence.  

The Veteran has claimed entitlement to a compensable 
evaluation for bilateral pes planus with plantar warts.  The 
most recent VA examination conducted with regard to the pes 
planus was in May 2006, approximately fours years ago.  The 
Board notes a VA skin examination was conducted in August 
2009, but this only dealt with whether or not the Veteran had 
plantar warts.  No information was elicited regarding 
symptomatology associated with the service-connected pes 
planus.  

The Veteran testified before the undersigned that he 
experiences calluses under his feet and that he had been 
issued special shoes for his pes planus.  This evidence of a 
possible increase in symptomatology of foot problems since 
the May 2006 VA examination and the length of time since the 
last VA examination leads the Board to find that the Veteran 
should be afforded a current VA examination to accurately 
determine the extent of symptomatology associated with his 
service-connected pes planus with plantar warts.  

There is evidence in the claims file documenting that the 
Veteran is in receipt of compensation from the Social 
Security Administration.  There is no indication in the 
claims file as to whether the Social Security benefits were 
based on age or disability.  As the issues on appeal are 
being remanded, the Board finds the Social Security 
Administration must be contacted to determine the nature of 
the grant of Social Security benefits.  If the grant was 
based on disability as opposed to age, then the medical 
records upon which the disability grant was based, along with 
the pertinent Social Security decision, must be obtained for 
association with the claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for skin disorders, PTSD, hearing 
loss and/or foot problems since December 
2007.  After securing any necessary 
releases, obtain the records identified 
by the Veteran to the extent possible.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  The Board is particularly 
interested in obtaining any records from 
Mercy Hospital, the medical facility 
which treated the Veteran at the 
University of Iowa and from Dr. 
Hollingshead.  

2.  Contact the Social Security 
Administration to determine if the 
Veteran is in receipt of benefits based 
on age or on disability.  If the Social 
Security benefits are based on 
disability, obtain the Social Security 
decision granting the benefits as well as 
all medical evidence in the Social 
Security records.  

3.  Obtain the Veteran's service 
personnel records to the extent possible.  
This should include requesting the 
Veteran to submit any copies of service 
personnel records he has in his 
possession.  

4.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA examination by an appropriately 
qualified health care professional to 
determine the nature, extent and etiology 
of any skin disorder to include basal 
cell carcinoma found on examination.  The 
claims file, to include a copy of this 
remand, must be made available to the 
examiner prior to completion of the 
evaluation for review of pertinent 
documents therein.  The examiner must 
elicit a history of sun exposure pre-
service, during service and post-service 
as well as reviewing the Veteran's 
statements regarding sun exposure in the 
medical evidence.  Following the history 
and clinical evaluation, and any tests 
that are deemed necessary, the examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that a current 
skin disorder is etiologically linked to 
the Veteran's active duty service.  The 
examiner should address the February 2002 
clinical record which indicates that the 
Veteran's skin cancer was a genetic 
problem.  The examiner must set forth the 
complete rationale underlying the 
conclusions and opinions expressed in a 
legible report.  A complete rationale 
must be provided for all opinions.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so state.  If the examiner 
determines that any opinion cannot be 
provided without resort to speculation, 
he/she should provide a rationale for why 
that opinion cannot be rendered without 
resort to speculation.  The examination 
report should reflect that a claims file 
review was conducted.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  Contact the Veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Advise him that 
additional information is needed to 
verify his reported stressors.  
Thereafter, the RO/AMC should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the Veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD Form 
214 and the Veteran's service personnel 
records (if they can be obtained), along 
with any other supporting documents, 
should be submitted to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), at 7701 Telegraph Road, Kingman 
Building, Room 2C08 Alexandria, VA 22315-
3802, for verification.  Any additional 
development recommended by that office 
should be accomplished by the RO/AMC.  

After all the development set out above 
has been completed to the extent 
possible, then the Veteran should be 
afforded a VA PTSD/Mental Disorders 
examination.  The claims folder must be 
provided to the examiner and review of 
such should be reflected in examination 
report.  All necessary tests and studies 
should be accomplished.  Provide the 
examiner with the verified stressor or 
stressors from the development set out 
above.  The examiner should be instructed 
that only the verified event(s) listed by 
the AMC/RO may be considered as a 
stressor(s) for use as a diagnosis of 
PTSD.  The examiner should utilize the 
DSM-IV in arriving at his diagnosis.  If 
PTSD is diagnosed, the examiner must 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis.  As 
to any other acquired psychiatric 
disorder diagnosed, the examiner should 
determine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disorder or 
disorders is/are of service onset or 
otherwise related thereto.

The examiner must set forth the complete 
rationale underlying the conclusions and 
opinions expressed in a legible report.  
A complete rationale must be provided for 
all opinions.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  If the 
examiner determines that any opinion 
cannot be provided without resort to 
speculation, he/she should provide a 
rationale for why that opinion cannot be 
rendered without resort to speculation.  
The examination report should reflect 
that a claims file review was conducted.

6.  After the development requested in 
paragraphs 1, 2, 3 and 5 has been 
conducted to the extent possible, 
schedule the Veteran for a VA examination 
to determine the extent and etiology of 
any hearing loss found on examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected in the examination report.  All 
necessary tests and studies should be 
accomplished.  Inform the examiner if it 
is verified that the Veteran had in-
service noise exposure from gun firing or 
the reported explosion in gun mount 5 or 
any other instance of acoustic trauma 
found in the records.  Regardless of 
whether there is verified acoustic trauma 
during active duty, inform the examiner 
about the Veteran's allegations of 
exposure to high frequency sound via 
headphones as a result of his working as 
a radioman.  

Following the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that a hearing loss disorder 
is etiologically linked to the Veteran's 
active duty service.  The examiner must 
set forth the complete rationale 
underlying the conclusions and opinions 
expressed in a legible report.  A 
complete rationale must be provided for 
all opinions.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  If the 
examiner determines that any opinion 
cannot be provided without resort to 
speculation, he should provide a 
rationale for why that opinion cannot be 
rendered without resort to speculation

7.  After the development requested in 
paragraphs 1 and 2 has been conducted to 
the extent possible, schedule the Veteran 
for a VA examination to determine the 
current nature and severity of the 
service-connected bilateral pes planus 
with plantar warts.  The claims folder 
must be provided to the examiner and 
review of such should be reflected in the 
examination report.   All indicated tests 
and studies should be conducted and 
clinical findings reported in detail.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected pes 
planus and/or plantar warts and fully 
describe the extent and severity of those 
symptoms for both the pes planus and 
plantar warts.

With regard to the pes planus, the 
examiner should also express an opinion 
as to which of the following most closely 
resembles the Veteran's pes planus 
symptomatology:  

a) Mild flatfoot with symptoms relieved 
by built-up shoe or arch support; 

b) Moderate flatfoot with weight bearing 
line over or medial to the great toe, 
inward bowing of the tendo achillis, pain 
on manipulation and use of the feet; 

c) Severe flatfoot, with objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities; or

d)  Pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement, and severe spasm of the 
tendo achillis on manipulation, that is 
not improved by orthopedic shoes or 
appliances.

8.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing any additional 
development deemed necessary, 
readjudicate the claims.  If any benefit 
requested on appeal is not fully granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which addresses all of the 
evidence obtained after the issuance the 
last supplemental statement of the case 
or statement of the case as the situation 
may require, and provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

